Exhibit FOR IMMEDIATE RELEASE POOL CORPORATION REPORTS THIRD QUARTER RESULTS AND REVISES 2 COVINGTON, LA. (October 27,2009) – Pool Corporation (NASDAQ/GSM:POOL) today reported results for the third quarter of 2009. “As the 2009 swimming pool season comes to a close, we are pleased with our results in this very challenging environment and are encouraged by more evidence that the adverse economic factors impacting our industry are beginning to subside.Specifically, the overall rate of sales decline is moderating and our sales in some leading markets, such as Florida, are up year on year for the quarter.Our work on margin, expense, and working capital management has continued to progress, resulting in strong cash flow generation.We still have much to do as we strive to execute our strategies to continue to realize both market share gains and progressively higher returns on invested capital.Our recently completed acquisition of General Pool & Spa Supply is the latest example of our efforts to further our market position,” said ManuelPerezdelaMesa, President and CEO. Net sales for the quarter ended September 30, 2009 decreased 13% to $430.1 million, compared to $493.5million in the third quarter of 2008 due primarily to the continued impact of lower pool and irrigation construction activity and deferred discretionary replacement activity.Unfavorable weather in the Central and Northern U.S. markets also negatively impacted our third quarter 2009 sales compared to the Company’s expectations.These reductions were partially offset by an increase in certain maintenance and repair product sales. Gross profit for the third quarter of 2009 also decreased 13% to $123.4 million from $141.8 million in the comparable 2008 period.Gross profit as a percentage of net sales (gross margin) remained flat at 28.7% for the third quarter of 2009 despite negative pressures from the competitive pricing environment. Selling and administrative expenses (operating expenses) decreased 12% to $91.3 million in the third quarter of 2009 from $103.2million in the third quarter of 2008.This decrease reflects the impact of cost control initiatives, including lower payroll related, variable and discretionary expenses, and reduced delivery costs. Operating income declined 17% to $32.1 million from $38.6 million in the comparable 2008 period.Operating income as a percentage of net sales (operating margin) decreased to 7.5% for the current quarter, compared to 7.8% for the third quarter of 2008.Average debt levels decreased by $103.3 million compared to the third quarter of 2008, driving a 45% reduction in interest expense. On September 1, 2009, Latham Acquisition Corporation (LAC), of which the Company owns a 38% equity interest investment, recorded a non-cash goodwill and other intangible asset impairment charge in accordance with generally accepted accounting principles (GAAP).The Company, in turn, recognized a $26.5 million equity loss for its pro rata share of LAC’s impairment charge up to the recorded value of the Company’s equity investment in LAC. Additionally, the Company recognized an equity loss of $0.8 million related to its share of LAC’s loss from ongoing operations for July and August 2009, which is a decrease of $2.5million, or approximately $0.05 per diluted share, compared to equity earnings of $1.7million recognized in the third quarter of The Company’s loss was $0.19 per diluted share on a net loss of $9.3million for the third quarter of 2009, compared to earnings per share of $0.45 per diluted share on net income of $22.1 million for the third quarter of 2008.Excluding the impact of LAC’s non-cash impairment charge, adjusted earnings per diluted share was $0.35 on adjusted net income of $17.2million.(See the reconciliation of non-GAAP to GAAP measures in the addendum to this release). Net sales for the nine months ended September 30, 2009 decreased 14% to $1,308.8 million from $1,524.7 million in the comparable 2008 period.Base business sales declined 15% in the first nine months of 2009 compared to the same period in 2008.Gross margin increased 30 basis points to 29.2% in the first nine months of 2009 from 28.9% for the same period last year. Operating income for the first nine months of 2009 declined 16% to $110.2 million compared to $130.8 million in the same period last year.Operating margin decreased to 8.4% for the first nine months of 2009 compared to 8.6% for the first nine months of 2008.Earnings per share for the first nine months of 2009 was $0.67 per diluted share on a net income of $32.8million, compared to $1.47 per diluted share on net income of $71.8 million in the comparable 2008 period. Excluding the impact of LAC’s non-cash impairment charge, adjusted earnings per diluted share was $1.21 on adjusted net income of $59.3 million.(See the reconciliation of non-GAAP to GAAP measures in the addendum to this release). On the balance sheet, total net receivables decreased 16% compared to September 30, 2008 due primarily to lower sales and a shift toward more cash sales resulting from tighter credit terms.Inventory levels declined 8% to $318.2million at September30,2009 compared to September30,2008.Total debt outstanding at September30,2009 was $273.3million, down from $337.7 million compared to September30,2008. Cash provided by operations was $87.1 million in the first nine months of 2009 compared to $76.5 million in the first nine months of 2008.The increase in cash provided by operations of $10.6 million is primarily due to our focused management of working capital.In 2008, the Company deferred its third and fourth quarter federal income tax payments until January 2009. As such, this improvement in cash provided by operations is after the $46.0million combined amount of the 2008 third and fourth quarter and 2009 third quarter estimated federal income tax payments.Adjusted EBITDA (as defined in the addendum to this release) was $35.6 million in the third quarter of 2009 compared to $46.0 million in the third quarter of 2008, and was $119.7million for the nine months ended September30,2009 compared to $148.0million for the nine months ended September30,2008. “Based on current expectations that reflect the adverse weather impact of the third quarter and a modest seasonal drag from our recent acquisition, we are revising our 2009 annual earnings per share guidance from our previous range of $1.00 to $1.05 per diluted share excluding one-time charges.Our revised guidance is $0.41 to $0.46 per diluted share including the effect of the LAC charge in the third quarter, or an adjusted range of $0.95 to $1.00 per diluted share excluding the LAC impairment charge and any other one-time charges,” said Perezdela Mesa. “Looking beyond 2009, in addition to the inherent long-term growth dynamics that benefit our industry, we believe there is potential for a significant sales recovery due to the build-up of deferred replacement and retrofit activity and our expectation for gradually normalized new pool and irrigation construction levels.Based on our unique industry position attributed to our financial and operational strengths, industry leading sales and marketing programs and dedicated team, we are poised to take advantage of these long-term growth opportunities.” Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOL operates over 280 sales centers in
